DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wilson Swayze on 11 May 2022.
The application has been amended as follows: 
Claim 1, line 10, Following “each” Insert --pad or--
Claim 1, line 12, Following “sheets” Insert --or pads--
Claim 1, line 14, Following “each” Insert --pad or--
Claim 1, line 14 (2 places), Following “sheets” Insert --or pads--
Claim 1, line 15 (3 places), Following “sheet” Insert --or pad--
Claim 1, line 16, Following “sheet” Insert --or pad--
Claim 1, line 17 (2 places), Following “sheet” Insert --or pad--
Claim 1, line 19 (2 places), Following “sheet” Insert --or pad--
Claim 1, line 20, Following “sheet” Insert --or pad--
Claim 3, line 2, Following “sheet” Insert --or pad--
Claim 3, line 3, Following “sheets” Insert --or pads--
Claim 3, line 4, Following “sheets” Insert --or pads--
Claim 4, line 2, Following “sheet” Insert --or pad--
Claim 8, line 2, Following “sheets” Insert --or pads--
EXAMINER'S COMMENT
Examiner notes that Claims 10, 20-24, and 30 were inadvertently cancelled in the response filed 20 September 2021. Claims have been added back as presented in their original form.
Reasons for Allowance
Claims 1, 3-6, 8-14, 16, 18-25, 28, and 30 are allowed
The following is an examiner’s statement of reasons for allowance:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious wherein the pads or sheets are attached to the bottom surfaces of the base portion in a planar manner and not wrapped around the side surface or top surface of the base portion in combination with the rest of the claimed limitations set forth in the independent claim. Previously cited Gray does not disclose the claims, as amended. Further, any further modification of Gray would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799